298 S.W.3d 588 (2009)
STATE of Missouri, Respondent,
v.
Christopher J. PETTY, Appellant.
No. ED 91888.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Christopher Petty ("Defendant") appeals from the judgment of the Circuit Court of Lincoln County convicting him of second-degree statutory rape. Defendant claims that the trial court erred in overruling his motion for judgment of acquittal. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that there was sufficient evidence at trial from which a reasonable juror could find Defendant guilty beyond a reasonable doubt. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).